Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  March 3, 2015                                                        Robert P. Young, Jr.,
                                                                                  Chief Justice

  149506(59)                                                            Stephen J. Markman
                                                                            Mary Beth Kelly
                                                                             Brian K. Zahra
                                                                     Bridget M. McCormack
                                                                           David F. Viviano
  In re PETITION FOR FORECLOSURE OF                                    Richard H. Bernstein,
  CERTAIN PARCELS OF PROPERTY                                                          Justices
  _________________________________________
  MACOMB COUNTY,
          Plaintiff,
  and
  TOWNSHIP OF CHESTERFIELD,
           Intervening Party-Appellant,
  v                                               SC: 149506
                                                  COA: 309229
                                                  Macomb CC: 2011-002208-CH
  PARCELS OF PROPERTY and HALL
  MEADOWS CONDOMINIUM ASSOCIATION,
           Defendants,
  and
  TED WAHBY,
          Counter-Defendant,
  and
  JEFFREY DEAN SAXON,
            Counter-Plaintiff/Interested Party,
  and
  FOX, L.L.C., d/b/a ROSIE O’GRADY’S,
               Interested Party-Appellee,
  and
  FRANCINE MANOR APARTMENTS, L.L.C.,
  UTICA FRASER INVESTMENTS, L.L.C.,
  PATRICIA CORIC LIVING TRUST, dated
  August 1, 1998, and DENISE A. HUDSON,
               Interested Parties.

  _________________________________________/
                                                                                                               2


       On order of the Court, the motion for reconsideration of this Court’s September
29, 2014 order is considered, and it is DENIED, because it does not appear that the order
was entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 3, 2015
       p0223
                                                                             Clerk